Exhibit 10.7

EXHIBIT D

INDEMNIFICATION AGREEMENT

THIS AGREEMENT (“Agreement”), which provides for indemnification, expense
advancement and other rights under the terms and conditions set forth, is made
and entered into this      day of             , 20[15] by and between Odyssey
Marine Exploration, Inc., a Nevada corporation (the “Company”), and
                     (“Indemnitee”).

RECITALS

WHEREAS, Indemnitee is serving as a director of the Company, and as such is
performing a valuable service for the Company;

WHEREAS, competent and experienced persons are reluctant to serve corporations
as directors or officers or in other fiduciary capacities at the request of
their companies unless they are provided with adequate protection from claims
and actions against them arising out of their service to the corporation;

WHEREAS, the Board of Directors has determined that the ability to attract and
retain qualified persons to serve as directors and officers is in the best
interests of the Company and its stockholders, and that the Company should act
to assure such persons that there will be adequate rights to advancement and
indemnification in respect of such claims;

WHEREAS, Section 78.7502 of the Nevada Revised Statutes permits the Company to
indemnify and advance defense costs to its officers and directors and to
indemnify and advance expenses to persons who serve at the request of the
Company as directors, officers, employees, or agents-of other corporations or
enterprises; and

WHEREAS, the Company desires to have Indemnitee continue to serve in an Official
Capacity (as defined below), and Indemnitee desires to continue so to serve the
Company, provided, and on the express condition, that Indemnitee is furnished
with the indemnity, advancement, and other rights set forth in this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of Indemnitee’s continued service to the
company in Indemnitee’s Official Capacity, the parties hereto agree as follows:

1. Definitions. For purposes of this Agreement:

(a) “Change of Control” means a change in control of the Company occurring after
the Effective Date of a nature that would be required to be reported in response
to Item 5.01 of Current Report on Form 8-K (or in response to any similar item
on any similar schedule or form) promulgated under the Securities Exchange Act
of 1934 (the “Act”), whether or not the Company is then subject to such
reporting requirement; provided, however, that, without limitation, a Change of
Control shall be deemed to have occurred if after the Effective Date (i) any
“person” (as such term is used in Sections 13(d) and 14(d) of the Act) becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Act), directly or
indirectly, of securities



--------------------------------------------------------------------------------

of the Company representing thirty percent (30%) or more of the combined voting
power of the Company’s then outstanding securities without the prior approval of
at least two-thirds of the members of the Board of Directors in office
immediately prior to such person attaining such percentage; (ii) the Company is
a party to a merger, consolidation, sale of assets or other reorganization, or a
proxy contest, as a consequence of which members of the Board of Directors in
office immediately prior to such transaction or event constitute less than a
majority of the Board of Directors thereafter; or (iii) during any period of two
consecutive years, individuals who at the beginning of such period constituted
the Board of Directors (including for this purpose any new director whose
election or nomination for election by the Company’s shareholders was approved
by a vote of at least a majority of the directors then still in office who were
directors at the beginning of such period) cease for any reason to constitute at
least a majority of the Board of Directors; provided, further, however, a Change
of Control shall not be deemed to have occurred in the event that Mineral del
Norte S.A. de C.V. or any of its affiliates acquires control of the Company.

(b) “Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification or advancement
of expenses is sought by Indemnitee.

(c) “Effective Date” means the date first above written.

(d) “Expenses” include all direct and indirect costs including, but not limited
to, reasonable attorneys’ fees, retainers, court costs, transcript costs, fees
of experts, witness fees, advisory fees, travel expenses, duplicating costs,
printing and binding costs, telephone charges, postage, delivery service fees,
bond premiums, the costs of collecting, processing, producing, and hosting
electronic materials and documents, and all other disbursements or expenses of
the types customarily incurred in connection with investigating, prosecuting,
defending (or preparing to investigate, prosecute, or defend) a Proceeding, or
being or preparing to be a witness in a Proceeding.

(e) “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five (5) years has been, retained to represent: (i) the Company or
Indemnitee in any matter material to either such party, or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.

(f) “Official Capacity” means Indemnitee’s corporate status as an officer or
director and any other fiduciary capacity in which Indemnitee serves the
Company, its subsidiaries and affiliates, or any other entity or enterprise
(including an employee benefit plan) which Indemnitee serves in such capacity at
the request of the Company’s CEO, its Board of Directors or any committee of its
Board of Directors the Company. “Official Capacity” also refers to actions that
Indemnitee takes or does not take while serving in such capacity.

 

- 2 -



--------------------------------------------------------------------------------

(g) “Proceeding” includes any actual or threatened inquiry, investigation,
action, suit, arbitration or other proceeding, whether civil, criminal,
administrative, or investigative, whether or not initiated prior to the
Effective Date, except a proceeding initiated by an Indemnitee pursuant to
Section 7 to enforce his or her rights under this Agreement. “Proceeding” also
includes any corporate internal investigation from and after the time in which
the Indemnitee has received or is entitled to receive the warning mandated in
Upjohn Co. v. United States, 449 U.S. 383 (1981).

2. Indemnification.

(a) General. Except as otherwise provided in this Agreement, the Company shall
indemnify Indemnitee to the fullest extent permitted by the Nevada Revised
Statutes as such law may from time to time be amended. Indemnitee shall be
entitled to the indemnification provided in this Section if, by reason of his or
her Official Capacity, Indemnitee is a party or is threatened to be made a party
to any Proceeding or by reason of anything done or not done by Indemnitee in his
or her Official Capacity. The Company shall indemnify Indemnitee against all
costs, judgments, penalties, fines, liabilities, amounts paid in settlement by
or on behalf of Indemnitee in any Proceeding, and Expenses actually and
reasonably incurred by Indemnitee in connection with such Proceeding, if
Indemnitee is determined to have met the standard of conduct set forth in
Section 6(a).

(b) Exceptions. Indemnitee is not entitled to indemnification of Expenses:

 

  i. to the extent such indemnification of Expenses is expressly prohibited by
Nevada law or the public policies of Nevada, the United States of America, or
agencies of any governmental authority in any jurisdiction governing the matter
in question;

 

  ii. in connection with any Proceeding, or part thereof (including claims and
permissive counterclaims) initiated by Indemnitee, except a judicial proceeding
pursuant to Section 7 to enforce rights under this Agreement, unless the
Proceeding (or art thereof) was authorized by the Board of Directors of the
Company;

 

  iii. with respect to any claim, issue, or matter as to which Nevada law
expressly prohibits such indemnification by reason of any adjudication of
liability of Indemnitee to the Company, unless and only to the extent that the
Designated Court (as defined below), or the court in which such action or suit
was brought, determines upon application that, despite an adjudication of
liability but in view of all the circumstances of the case, Indemnitee is
entitled to indemnification for such Expenses as such court deems proper.

3. Advancement of Expenses.

(a) General. Except as otherwise provided in this Agreement, the Company shall
advance Expenses to Indemnitee to the fullest extent permitted by the Nevada
Revised Statutes as such law may from time to time be amended. Indemnitee shall
be entitled to the advancement

 

- 3 -



--------------------------------------------------------------------------------

provided in this Section if by reason of his or her Official Capacity,
Indemnitee is a party or is threatened to be made a party to any Proceeding or
by reason of anything done or not done by Indemnitee in his or her Official
Capacity. The Company shall advance to Indemnitee Expenses actually and
reasonably incurred by Indemnitee in connection with such Proceeding.

(b) Undertaking in Connection with Request for Advancement. As a condition
precedent to the Company’s advancement of Expenses to Indemnitee, Indemnitee
shall provide the Company with (a) a written claim for Expenses incurred or paid
by an Indemnitee in respect of the Proceeding as Indemnitee incurs them and
(b) an undertaking, in substantially the form attached as Exhibit 1, by or on
behalf of Indemnitee to reimburse such amount if it is finally determined, after
all appeals to a court of competent jurisdiction are exhausted, that Indemnitee
is not entitled to be indemnified against such Expenses by the Company as
provided by this Agreement or otherwise. Indemnitee’s undertaking to reimburse
any such amounts is not required to be secured. In making a written claim for
advancement, Indemnitee need not submit to the Company information that counsel
for Indemnitee deems is privileged and exempt from compulsory disclosure in any
proceeding.

4. Indemnification for Expenses of Successful Party.

Notwithstanding the limitations of any other provisions of this Agreement, to
the extent that Indemnitee is successful on the merits or otherwise in defense
of any Proceeding, or in defense of any claim, issue or matter therein,
including, without limitation, the dismissal of any action without prejudice, or
if it is ultimately determined that Indemnitee is otherwise entitled to be
indemnified against Expenses, Indemnitee shall be Indemnified against all
Expenses actually and reasonably incurred in connection therewith, including the
cancellation of any obligation to repay advances for expenses incurred in
defense of the claim. If Indemnitee is partially successful on the merits or
otherwise in defense of any Proceeding, such indemnification shall be
apportioned appropriately to reflect the degree of success.

5. Indemnification for Expenses Incurred in Serving as a Witness.

Notwithstanding any other provisions of this Agreement, Indemnitee shall be
entitled to indemnification and advancement against all Expenses reasonably
incurred for serving as a witness by reason of Indemnitee’s Official Capacity in
any Proceeding with respect to which Indemnitee is not a party.

6. Determination of Entitlement to Indemnification.

(a) Standard of Conduct. Except as provided in Section 5 above, Indemnitee shall
be entitled to indemnification pursuant to this Agreement only upon a
determination that Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company, and with respect to any criminal action or proceeding, had no
reasonable cause to believe that Indemnitee’s conduct was unlawful.

 

- 4 -



--------------------------------------------------------------------------------

(b) Manner of Determining Eligibility. Upon written request of the Indemnitee
for indemnification, the entitlement of Indemnitee to such requested
indemnification shall be determined by:

 

  i. the Board of Directors of the Company by a majority vote of Disinterested
Directors (defined above), whether or not such majority constitutes a quorum; or

 

  ii. a committee of Disinterested Directors designated by majority vote of such
Disinterested Directors, whether or not such majority constitutes a quorum; or

 

  iii. Independent Counsel in a written opinion to the Board of Directors, or
designated committee of the Board, with a copy to Indemnitee, which Independent
Counsel shall be selected by majority vote of the Company’s directors at a
meeting at which a quorum is present, or a majority vote of the Disinterested
Directors, or Committee of Disinterested Directors; or

 

  iv. the Company’s stockholders, by a majority vote of those in attendance at a
meeting at which a quorum is present; or

 

  v. in the event that a Change of Control has occurred, by Independent Counsel
(selected by Indemnitee) in a written opinion to the Board of Directors of the
Company, a copy of which shall be delivered to the Indemnitee.

(c) Change of Control. The Company agrees that if there is a Change in Control
of the Company (other than a Change in Control which has been approved by a
majority of the Company’s Board of Directors who were directors immediately
prior to such Change in Control) then with respect to all matters thereafter
arising concerning the rights of the Indemnitee to indemnification under this
Agreement or any other agreements, Company by-law, provision in the articles of
incorporation of the Company or any other document now or hereafter in effect
relating to such indemnification, the Company shall seek legal advice only from
Independent Counsel selected by Indemnitee. The Company agrees to pay the
reasonable fees of the Independent Counsel referred to above and to indemnify
fully such counsel against any and all expenses (including attorneys’ fees),
claims, liabilities and damages arising out of or relating to this Agreement or
its engagement pursuant hereto.

(d) Payment of Costs of Determining Eligibility. The Company shall pay all costs
associated with its determination of lndemnitee’s eligibility for
indemnification.

(e) Presumptions and Effect of Certain Proceedings. The Secretary of the Company
shall, promptly upon receipt of Indemnitee’s request for indemnification, advise
in writing the Board of Directors or such other person or persons empowered to
make the determination requested in Section 6(b), and the Company shall
thereafter promptly make such determination or initiate the appropriate process
for making such determination. The termination of any Proceeding or of any
claim, issue or matter therein, by judgment, order, settlement or conviction, or
upon a plea of nolo contendere or its equivalent, shall not (except as otherwise
expressly provided in this Agreement) of itself adversely affect the right of
Indemnitee to indemnification or create a presumption that Indemnitee did not
act in good faith and in a manner which Indemnitee reasonably believed to be in
or not opposed to the best interests of the Company or, with respect to any
criminal Proceeding, that Indemnitee had reasonable cause to believe that
Indemnitee’s conduct was unlawful.

 

- 5 -



--------------------------------------------------------------------------------

7. Remedies of Indemnitee.

(a) In the event that (i) a determination is made pursuant to Section 6 of this
Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses, to the fullest extent permitted by
applicable law, is not timely made pursuant to Section 3, (iii) no determination
of entitlement to indemnification shall have been made pursuant to Section 6(b)
or (c) within sixty (60) days after receipt by the Company of the request for
indemnification, (iv) payment of indemnification is not made pursuant to
Sections 4 or 5 within fifteen (15) business days after receipt by the Company
of written request therefor, or (v) payment of indemnification pursuant to
Section 2 is not made within fifteen (15) business days after a determination
has been made that Indemnitee is entitled to indemnification, Indemnitee shall
be entitled to seek an adjudication by the Designated Court of Indemnitee’s
right to such indemnification or advancement of Expenses. The Company shall not
oppose Indemnitee’s right to seek any such adjudication.

(b) In the event that a determination shall have been made pursuant to Section 6
of this Agreement that Indemnitee is not entitled to indemnification, any
judicial proceeding commenced pursuant to this Section 7, shall be conducted in
all respects as a de novo trial on the merits and Indemnitee shall not be
prejudiced by reason of that adverse determination. In any judicial proceeding
commenced pursuant to this Section 7, Indemnitee shall be presumed to be
entitled to indemnification under this Agreement and the Company shall have the
burden of proving by a preponderance of the evidence that Indemnitee’ has acted
in bad faith and in a manner not in the best interests of or opposed to the best
interests of the Company, and, in respect of a criminal Proceeding, by clear and
convincing evidence that Indemnitee acted without a reasonable belief that
Indemnitee’s conduct was not criminal. The Company may not refer to or introduce
into evidence any determination pursuant to Section 6 of this Agreement adverse
to Indemnitee for any purpose. If Indemnitee commences a judicial proceeding
pursuant to this Section, Indemnitee shall not be required to reimburse the
Company for any advances pursuant to Section 2 until a final determination is
made with respect to Indemnitee’s entitlement to indemnification (as to which
all rights of appeal have been exhausted or lapsed).

(c) Neither the failure of the Company (including by its directors or
Independent Counsel) to have made a determination prior to the commencement of
any action pursuant to this Agreement that indemnification is proper in the
circumstances because Indemnitee has met the applicable standard of conduct, nor
an actual determination by the Company (including by its directors or
Independent Counsel) that Indemnitee has not met such applicable standard of
conduct shall be a defense to the action or constitute evidence that Indemnitee
has not met the applicable standard of conduct. If a determination shall have
been made pursuant to Section 5 that Indemnitee is entitled to indemnification,
the Company shall be bound by such determination in any judicial proceeding
commenced pursuant to this Section 7, absent (i) a misstatement by Indemnitee of
a material fact, or an omission of a material fact necessary to make
Indemnitee’s statement not materially misleading, in connection with the request
for indemnification, or (ii) a prohibition of such indemnification under
applicable law.

 

- 6 -



--------------------------------------------------------------------------------

(d) The Company will be precluded from asserting in any judicial proceeding
commenced pursuant to this section that the procedures and presumptions of this
Agreement are not valid, binding and enforceable and shall stipulate in any such
court that the Company is bound by all the provisions of this Agreement.

(e) The Company shall indemnify and hold harmless Indemnitee to the fullest
extent permitted by law and this Agreement against all Expenses and, if
requested by Indemnitee, shall (within ten (10) days after the Company’s receipt
of such written request) advance to Indemnitee, to the fullest extent permitted
by applicable law and this Agreement, such Expenses that are incurred by
Indemnitee in connection with any judicial proceeding brought by Indemnitee to
enforce Indemnitee’s rights under, or to recover damages for breach of, this
Agreement or any other indemnification agreement or provision of the Company’s
articles of incorporation or by-laws now or hereafter in effect.

(f) Notwithstanding anything in this Agreement to the contrary, no determination
as to entitlement to indemnification under this Agreement shall be required to
be made prior to the final disposition of the Proceeding as to which advancement
or indemnity is sought.

8. Continuation of Obligation of Company. All agreements and obligations of the
Company contained in this Agreement shall continue during the period of
Indemnitee’s Official Capacity and shall continue thereafter with respect to any
Proceedings based on or arising out of Indemnitee’s Official Capacity. This
Agreement will be binding upon all successors and assigns of the Company
(including any transferee of all or substantially all of its assets and any
successor by merger or operation of law).

9. Notification and Defense of Claim. Promptly after receipt by Indemnitee of
notice of any Proceeding, Indemnitee shall notify the Company in writing of the
existence thereof; but Indemnitee’s failure so to notify the Company will not
relieve the Company from any liability that it may have to Indemnitee.
Notwithstanding any other provision of this Agreement, with respect to any such
Proceeding of which Indemnitee notifies the Company:

(a) Except as otherwise provided in this Section 9(a), to the extent that it may
wish, the Company may, separately or jointly with any other indemnifying party,
assume the defense of the Proceeding. After notice from the Company to
Indemnitee of its election to assume the defense of the Proceeding, the Company
shall not be liable to Indemnitee under this Agreement for any Expenses
subsequently incurred by Indemnitee except as otherwise provided below.
Indemnitee shall have the right to employ Indemnitee’s own counsel in such
Proceeding, but the fees and expenses of such counsel incurred after notice from
the Company of its assumption of the defense thereof shall be at the expense of
Indemnitee unless (i) the employment of counsel by Indemnitee has been
authorized by the Company, (ii) Indemnitee shall have reasonably determined that
there is a conflict of interest between the Company and Indemnitee in the
conduct of the defense of the Proceeding, and such determination is supported by
an opinion of qualified legal counsel addressed to the Company, or (iii) the
Company shall not within sixty (60) calendar days of receipt of notice from
Indemnitee in fact have employed counsel to assume the defense of the
Proceeding.

 

- 7 -



--------------------------------------------------------------------------------

(b) The Company is not entitled to assume the defense of any Proceeding brought
by or on behalf of the Company, or as to which Indemnitee shall have made the
determination provided for in subparagraph (a)(ii) above.

(c) Regardless of whether the Company has assumed the defense of a Proceeding,
the Company shall not be liable to indemnify Indemnitee under this Agreement for
any amounts paid in settlement of any Proceeding effected without the Company’s
written consent, and the Company shall not settle any Proceeding in any manner
that would impose any penalty or limitation on, or require any payment from,
Indemnitee without Indemnitee’s written consent. Neither the Company nor
Indemnitee may unreasonably withhold its consent to any proposed settlement.

(d) Until the Company receives notice of a Proceeding from Indemnitee, the
Company shall have no obligation to indemnify or advance Expenses to Indemnitee
as to Expenses incurred prior to Indemnitee’s notification of Company.

10. Separability; Prior Indemnification Agreements.

(a) If any provision of this Agreement is held to be invalid, illegal, or
unenforceable for any reason whatsoever, (i) the validity, legality and
enforceability of the remaining provisions of this Agreement (including without
limitation, all portions of any paragraphs of this Agreement containing any such
provision held to be invalid, illegal, or unenforceable, that are not by
themselves invalid, illegal or unenforceable) will not in any way be affected or
impaired thereby, and (ii) to the fullest extent possible, the provisions of
this Agreement (including, without limitation, all portions of any paragraph of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) are to
be construed so as to give effect to the intent of the parties that the Company
provide protection to Indemnitee to the fullest enforceable extent provided for
in this Agreement.

(b) Indemnitee’s rights of indemnification and to receive advancement of
Expenses under this Agreement are not exclusive of any other rights to which
Indemnitee may at any time be entitled under applicable law, the Company’s
articles of incorporation or by-laws, any other agreement, a vote of
stockholders or a resolution of directors, or otherwise. The entry by Indemnitee
into this Agreement, and the terms of this Agreement do not, change, limit, or
affect in any respect, or terminate, any other agreements between Indemnitee and
the Company.

11. Nonattribution of Actions of Any Indemnitee to Any Other Indemnitee. For
purposes of determining whether Indemnitee is entitled to indemnification or
advancement of Expenses by the Company under this Agreement or otherwise, no
action or inaction of any other indemnitee or group of indemnitees may be
attributed to Indemnitee.

 

- 8 -



--------------------------------------------------------------------------------

12. Insurance.

(a) In all policies of director and officer liability insurance purchased by
Company, the Company shall cause Indemnitee to be named as an insured in such a
manner as to provide Indemnitee the same rights and benefits as are accorded to
the most favorably insured of the Company’s officers and directors (other than
in the case of an independent director liability insurance policy if Indemnitee
is not an independent or outside director). Company shall promptly notify
Indemnitee of any good faith determination not to provide such coverage or of
any lapse or termination of any such policy.

(b) Insurance Upon a Change of Control. In the event of and immediately upon a
Change of Control, Company (or any successor to the interests of Company by way
of merger, sale of assets, or otherwise) shall be obligated to continue,
procure, and otherwise maintain in effect for a period of six (6) years from the
date on which such Change of Control is effective a policy or policies of
insurance (which may be a “tail” policy) (the “Change of Control Coverage”)
providing Indemnitee with coverage for losses from alleged wrongful acts
occurring on or before the effective date of the Change of Control. If such
insurance is in place immediately prior to the Change of Control, then the
Change of Control Coverage shall contain limits, retentions or deductibles,
terms and exclusions that are no less favorable to Indemnitee than those set
forth above. Each policy evidencing the Change of Control Coverage shall be
non-cancellable by the insurer except for non-payment of premium. No such policy
shall contain any provision that limits or impacts adversely any right or
privilege of Indemnitee given by this Agreement.

13. Headings; References; Pronouns. The headings of the sections of this
Agreement are inserted for convenience only; they do not constitute part of this
Agreement or affect the meaning thereof. References herein to section numbers
are to sections of this Agreement. All pronouns and any variations thereof shall
be deemed to refer to the masculine, feminine, neuter, singular, or plural as
appropriate.

14. Other Provisions.

(a) This Agreement and any dispute, controversy or proceeding arising out of or
relating to this Agreement or the subject matter hereof or the relationship
among the parties hereto in connection herewith (in each case whether in
contract, tort, common or statutory law, equity or otherwise) shall be governed
by the substantive laws of the State of Nevada without regard to conflict of law
principles thereof or of any other jurisdiction that would cause the application
of laws of any jurisdiction other than those of the State of Nevada.

(b) This Agreement may be executed in one or more counterparts, each of which
shall for all purposes be deemed to be an original but all of which together
shall constitute one and the same agreement. Only one such counterpart signed by
the party against whom enforceability is sought needs to be produced as evidence
of the existence of this Agreement.

(c) This Agreement is not an employment agreement between the Company and
Indemnitee, and nothing in this Agreement obligates the Company to continue
Indemnitee in Indemnitee’s Official Capacity.

 

- 9 -



--------------------------------------------------------------------------------

(d) Upon a payment to Indemnitee under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of Indemnitee to
recover against any person for such liability, and Indemnitee shall execute all
documents and instruments required and shall take such other actions as may be
necessary to secure such rights, including the execution of such documents as
may be necessary for the Company to bring suit to enforce such rights.

(e) No supplement, modification, or amendment of this Agreement will be binding
unless executed in writing signed by both parties hereto. No waiver of any of
the provision of this Agreement shall be deemed or shall constitute a waiver of
any other provision hereof (whether or not similar). A waiver made in a signed
writing on one occasion is effective only in that instance and does not
constitute a waiver on any future occasion or instance.

(f) Any dispute, controversy, proceeding or claim arising out of or relating to:
(i) this Agreement or the subject matter hereof, (ii) the breach, termination,
enforcement, interpretation or validity of this Agreement, including the
determination of the scope or applicability of this agreement to arbitrate, or
(iii) the relationship among the parties hereto or thereto, in each case,
whether in contract, tort, common or statutory law, equity or otherwise
(collectively, a “Dispute”), shall be brought exclusively in either (x) the
United States District Court for the Southern District of New York, to the
extent that such court has subject matter jurisdiction, or (y) the Commercial
Division of the Supreme Court of the State of New York in the County of New York
(or if such court lacks subject matter jurisdiction, in the courts of the State
of New York in the County of New York) (the “Designated Court”). Each of the
parties hereto hereby irrevocably submits with regard to any such action or
proceeding for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of the Designated Court and agrees
that it will not bring any action whether in tort, contract, common or statutory
law, equity or otherwise arising out of or relating to this Agreement or the
subject matter hereof in any court other than the Designated Court. Each of the
parties hereto hereby irrevocably waives, and agrees not to assert as a defense,
counterclaim or otherwise, in any action or proceeding with respect to this
Agreement, (a) any claim that it is not personally subject to the jurisdiction
of the Designated Court, (b) any claim that it or its property is exempt or
immune from jurisdiction of the Designated Court or from any legal process
commenced in such Designated Court (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise), and (c) to the fullest extent permitted by
applicable law, any claim that (i) the suit, action or proceeding in such
Designated Court is brought in an inconvenient forum, (ii) the venue of such
suit, action or proceeding is improper, or (iii) this Agreement or the subject
matter hereof, may not be enforced in or by such Designated Court.

(g) The Company agrees to stipulate in any court or before any arbitrator that
the Company is bound by all the provisions of this Agreement and is precluded
from making any assertions to the contrary.

(h) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY DISPUTE IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT KNOWINGLY, VOLUNTARILY,
INTENTIONALLY, IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY DISPUTE.

 

- 10 -



--------------------------------------------------------------------------------

(i) Indemnitee’s rights under this Agreement shall extend to Indemnitee’s
spouse, members of Indemnitee’s immediate family, and Indemnitee’s
representative(s), guardian(s), conservator(s), estate, executor(s),
administrator(s), and trustee(s), (all of whom are referred to as “Related
Parties”), as the case may be, to the extent a Related Party or a Related
Party’s property is subject to a Proceeding by reason of lndemnitee’s Official
Capacity.

(j) To the extent that Indemnitee (i) pays Expenses that the Company is
obligated to but does not advance, or (ii) incurs expense, liability, or loss
for which the Company is obligated to indemnify Indemnitee, Indemnitee will be
subrogated to the Company’s rights of recovery against any insurance carrier or
other source to the same extent as if the Company had paid such Expense,
liability, or loss or advanced such expense under this Agreement.

(k) The parties hereto have participated jointly in the negotiation and drafting
of this Agreement with the assistance of counsel and other advisors and, in the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as jointly drafted by the parties hereto and
thereto, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement.

 

- 11 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.

 

ODYSSEY MARINE EXPLORATION, INC. By:

 

Name: Title: [INDEMNITEE] By:

 

Name: Title:

 

- 12 -



--------------------------------------------------------------------------------

EXHIBIT 1

UNDERTAKING TO REPAY INDEMNIFICATION EXPENSES

I                     , agree to reimburse the Company for all expenses advanced
to me or for my benefit by the Company for my defense in any civil or criminal
action, suit, or Proceeding, in the event and to the extent that it shall
ultimately be determined that I am not entitled to be indemnified by the Company
for such expenses.

 

Signature

 

Typed Name

 

Office

 

 

- 13 -